Citation Nr: 0402710	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-08 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a diabetic disorder, 
including diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1970, and from September 1972 to March 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for diabetes.

In connection with his current appeal, the veteran requested 
and was scheduled for a personal hearing before a Decision 
Review Officer at the RO.  Although he was notified of the 
time and date of the hearing by July 2002 letter, he failed 
to appear and neither furnished an explanation for his 
failure to appear nor requested a postponement or another 
hearing.  Thus, the Board will proceed with consideration of 
this appeal based on the evidence currently of record.

It is noted that in May 2001, the veteran submitted a claim 
of service connection for post-traumatic stress disorder 
(PTSD).  A review of the record indicates that service 
connection for PTSD was previously denied in a final December 
1983 Board decision.  The RO has not yet adjudicated the 
veteran's recent request to reopen his claim of service 
connection for PTSD.  Inasmuch as this matter is not 
inextricably intertwined with the issue now before the Board 
on appeal, it is referred to the RO for initial 
consideration.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  A diabetic disorder, including diabetes mellitus, was not 
shown in service or for many years thereafter.  

3.  The probative evidence of record indicates that the 
veteran's current diabetic disorder is due to pancreatitis 
secondary to alcoholism, and is not causally related to his 
active service or any incident therein, including presumed 
exposure to Agent Orange.  


CONCLUSION OF LAW

A diabetic disorder was not incurred in or aggravated by 
military service, and Type 2 diabetes mellitus may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In an August 2001 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence was to be 
provided by him and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter was provided to the veteran 
prior to the RO's initial unfavorable decision.  Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  
Moreover, it is noted that in an August 2001 letter, the 
veteran responded that he had no additional evidence to 
submit.

VA has also fulfilled its duty to assist the veteran in 
obtaining evidence needed to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
It is noted that the veteran's service department medical 
records are on file, as are relevant post-service clinical 
records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) - (3) (2003).  The Board finds that there is no 
need for another VA medical opinion, given the thoroughness 
of the VA medical opinions obtained by the RO.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Here, the Board notes that in January 2004 written arguments, 
the veteran's representative argued that an independent 
medical expert (IME) opinion is warranted in this case.  
Under applicable criteria, when, in the opinion of the Board, 
additional medical opinion is warranted by the medical 
complexity or controversy involved in an appeal, the Board 
may obtain an advisory medical opinion from one or more 
independent medical experts who are not employed by the VA.  
See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) 
(2003).  The necessity of obtaining such an opinion is left 
to the discretion of the Board.  Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).

The Board notes that the appellant in Bielby "offered 
numerous medical treatises" in support of his claim.  7 Vet. 
App. at 263.  In this case, on the other hand, neither the 
veteran nor her representative has stated with any 
specificity why this case presents a complex or controversial 
medical problem.  Rather, the veteran appears to be merely 
seeking a medical opinion in support of his position that he 
has diabetes secondary to exposure to Agent Orange in 
Vietnam.  The Board, however, cannot entertain lay 
speculation on medical matters.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, the evidence presented in 
this case does not identify such medical complexity or 
controversy for which an IME opinion is necessary at this 
time.  The medical evidence of record, including the VA 
medical opinions obtained by the RO, is unequivocal in 
indicating that the veteran's current diabetes is secondary 
to his pancreatitis due to alcoholism, not exposure to Agent 
Orange in service.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled and that no further 
development or notification action is necessary.  

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of a diabetic disorder, including 
diabetes mellitus.  

His service personnel records show that he served in the 
Republic of Vietnam from October 1969 to October 1970, during 
the Vietnam era.  His awards and decorations include the 
Vietnam Cross of Gallantry, the Vietnam Service Medal, the 
Republic of Vietnam Campaign Medal, and the Combat Action 
Ribbon.

In May 1979, the veteran filed a claim of service connection 
for a left leg and foot disability.  His application is 
silent for any mention of a diabetic disorder, including 
diabetes mellitus.  Medical records obtained in connection 
with this claim, including VA outpatient treatment records 
and a June 1979 VA medical examination report, are also 
negative for complaints or findings of a diabetic disorder, 
including diabetes mellitus.  

In March 1981, the veteran filed a claim of service 
connection for post-traumatic stress disorder (PTSD).  His 
application is silent for any mention of a diabetic disorder, 
including diabetes mellitus.  Medical records obtained in 
connection with this claim, including VA clinical records and 
a January 1982 VA psychiatric examination report, are also 
negative for complaints or findings of a diabetic disorder, 
including diabetes mellitus.  

In October 1997, the veteran submitted an application for 
nonservice-connected pension benefits, stating that he was 
unable to work due to pancreatitis.  Medical records obtained 
in support of this claim, including April 1998 VA medical 
examination reports, are negative for complaints or findings 
of a diabetic disorder, including diabetes mellitus.  

In pertinent part, these records show that the veteran was 
hospitalized in May 1997 in connection with his complaints of 
epigastric abdominal pain.  On admission, a 23-year history 
of alcohol abuse was noted, as well as multiple past episodes 
of pancreatitis.  The diagnoses on discharge were chronic 
pancreatitis, psoriasis, abdominal pain, and alcoholic liver 
disease.  

The veteran was again hospitalized in August 1997 in 
connection with his complaints of severe abdominal pain.  On 
admission, a long history of alcohol abuse was noted, as well 
as multiple past episodes of pancreatitis.  The veteran's 
pancreatitis was noted to be alcoholic in origin.  It was 
also noted that he had macrocytosis and thrombocytopenia, 
both secondary to alcohol.  During admission, the veteran 
demonstrated no interest in abuse counseling or stopping his 
alcoholic binges.  The diagnoses on discharge were acute 
pancreatitis, alcohol abuse, and psoriasis.  Records of 
outpatient follow-up treatment show continued notations of 
chronic alcohol abuse and status post pancreatitis, secondary 
to alcohol, but are negative for complaints or findings of a 
diabetic disorder.  

In August 2000, the veteran again submitted an application 
for nonservice-connected pension benefits, stating that he 
had recently had a stroke and was unable to work.  In support 
of his claim, the RO obtained VA clinical records, dated from 
April to August 2000.

In pertinent part, these records show that in April 2000, the 
veteran was hospitalized with complaints of abdominal pain.  
On admission, it was noted that his complaints were 
consistent with past episodes of pancreatitis.  It was also 
noted that the veteran had recently had a stroke.  The 
diagnoses on discharge were pancreatitis; history of stroke, 
presumed thromboembolic; alcohol abuse; alcoholic cirrhosis; 
and diabetes mellitus, secondary to pancreatitis.  

In June 2000, the veteran was hospitalized for treatment of 
nonketotic hyperosmolar syndrome.  It was felt that the 
veteran's condition was due to his noncompliance with his 
insulin regime.  The veteran was given diabetic instruction 
during the course of hospitalization, including on Accu-Cheks 
and insulin dosing.  The diagnoses on discharge included 
alcohol abuse, alcoholic cirrhosis, diabetes mellitus 
secondary to pancreatitis, and history of cerebral vascular 
accident.  

In July 2000, the veteran was again hospitalized for 
treatment of nonketotic hyperosmolar syndrome, noted to be 
secondary to noncompliance with his insulin regime.  The 
diagnoses included diabetes mellitus, on insulin, with 
history of poor compliance; and history of chronic 
pancreatitis, secondary to alcohol abuse.  

The veteran underwent a VA medical examination in September 
2000.  The examiner reviewed the veteran's medical records 
and noted that diabetes mellitus had been diagnosed in April 
2000.  After examining the veteran, the examiner diagnosed 
several disabilities, including insulin dependent diabetes 
mellitus, uncomplicated.  

In May 2001, the veteran submitted a claim of service 
connection for diabetes mellitus, noting that he had served 
in Vietnam.  

The veteran was afforded a VA medical examination in August 
2001.  The examiner noted that the veteran's claims folder 
was unavailable for review, as were his medical records.  The 
veteran reported that he had been hospitalized approximately 
one year earlier, after he had had a stroke.  At that time, 
he indicated that diabetes was discovered and he was 
prescribed insulin.  He acknowledged that he had poor 
diabetic control.  He denied other diabetic problems, such as 
neuropathy, retinopathy, coronary artery disease, or foot 
problems.  The veteran initially did not report other serious 
health problems, but upon questioning by the examiner, he 
admitted to a long history of alcoholism, as well as pancreas 
problems.  He also indicated that he was presently attending 
a class which may have to do with an organ transplant.  After 
examining the veteran, the examiner's impression was diabetes 
mellitus, by history.  The examiner indicated that with the 
veteran's history of alcoholism and apparently chronic 
pancreatitis, the veteran may not have Type II diabetes.  He 
noted that although the veteran was on insulin, it may be 
because his physicians were reluctant to use any oral agents 
due to chronic liver disease.  

In an addendum to the examination report, the examiner 
indicated that he had reviewed the veteran's most recent 
hospitalization discharge summary, as well as laboratory 
results for the past three weeks.  Based on this review, he 
noted that the veteran had end stage chronic liver disease 
due to hepatitis C and alcoholism, as well as chronic 
pancreatitis.  He indicated that it was more likely than not 
that the veteran's diabetes was due to chronic pancreatitis 
and was not type II diabetes.

In May 2002, the veteran was again hospitalized for treatment 
of uncontrolled diabetes mellitus.  It was noted that his 
medical history was significant for several disabilities, 
including hepatitis C, end stage liver disease, chronic 
pancreatitis, and diabetes secondary to pancreatic 
insufficiency with noncompliance.  It was noted that the 
veteran's diabetes had been diagnosed in 2000.

In a July 2002 medical opinion, the VA examiner who had 
examined the veteran in August 2001 indicated that he had 
reviewed the veteran's claims folder, as well as computerized 
VA clinical records pertaining to the veteran.  He noted that 
nearly all of the veteran's previous hospital admissions had 
related to ongoing alcohol abuse and chronic pancreatitis.  
He noted that in mid 2000, the first diagnosis of diabetes 
mellitus, secondary to chronic pancreatitis, was mentioned.  
The examiner indicated that, as was appropriate, the veteran 
was treated with insulin and not oral hypoglycemic agents, 
given his longstanding history of alcoholism, chronic and 
recurrent pancreatitis, and pancreatic exocrine deficiency.  
The examiner explained that had the veteran been suspected of 
having type 2 diabetes, this would not have been the proper 
course; rather, oral agents would have been indicated.  The 
examiner indicated that the rationale for the diagnosis of 
diabetes secondary to pancreatic insufficiency was that all 
the evidence of record pointed to such a diagnosis.  He 
explained that the veteran had a documented history of 
pancreatitis, an ongoing risk factor of alcoholism, and 
evidence of pancreatic exocrine deficiency.  From a medical 
standpoint, the examiner indicated that there was really no 
alternative to the conclusion that the veteran's diabetes was 
secondary to pancreatitis.  He noted that there was nothing 
in the evidence of record to indicate that any other 
alternative etiology was at all likely.  

II.  Law and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service, 
but no compensation shall be paid if the disability is a 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 1110 (West 2002).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including diabetes 
mellitus, become manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the  
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. §§ 3.307(a)(6), 
3.313 (2003).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, Type II diabetes (also known 
as diabetes mellitus or adult-onset diabetes) shall be 
service connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2003).

In order to rebut this presumption of service incurrence, 
there must be affirmative evidence to the contrary or 
evidence to establish that an intercurrent injury or disease 
which is a recognized cause of any of the specified diseases 
or disabilities has been suffered between the date of 
separation from service and the onset of any such diseases or 
disabilities, including diabetes mellitus.  38 U.S.C.A. § 
1113(a) (West 2002).  Evidence which may be considered in 
rebuttal of service incurrence of such disease will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. § 
3.307(d) (2003).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v.  Derwinski, 1 Vet. 
App. 49, 54 (1990) (when a claimant seeks VA benefits, and 
the evidence is in relative equipoise, the law dictates that 
he or she shall prevail). 

III.  Analysis

As set forth above, the veteran's service medical records are 
silent regarding any complaint or finding of a diabetic 
disorder, including diabetes mellitus.  Likewise, the post-
service medical evidence of record is negative for any 
notation of a diabetic disorder, including diabetes mellitus, 
for many years after service separation.  In fact, diabetes 
mellitus was not diagnosed until April 2000, more than 21 
years after his service separation.  Moreover, there is no 
indication, nor does the veteran contend, that he had 
symptoms of diabetes on a continuous basis following his 
service separation.  Finally, the Board observes that the 
probative evidence of record contains no indication that the 
veteran's current diabetes is related to his active service.  
Thus, the Board finds that service connection for diabetes is 
not warranted on a direct basis, under the provisions of 
38 C.F.R. § 3.303(d), or under the presumptive provisions set 
forth at 3.309(a).  The veteran has not contended otherwise.  

Rather, it appears that the veteran contends that service 
connection for diabetes mellitus is warranted under the 
presumptive provisions applicable to Agent Orange exposure.  
Under these provisions, service connection for Type II 
diabetes or diabetes mellitus may be granted on a presumptive 
basis for veterans of Vietnam service, provided that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2003).

In this case, the record clearly shows that the veteran 
served in Vietnam during the Vietnam era.  The record also 
contains current diagnoses of diabetes mellitus.  In view of 
the foregoing, the Board concedes that a presumption of 
service connection for diabetes mellitus initially attaches 
in this case.  38 C.F.R. § 3.309(e) (2003).  

After carefully reviewing the evidence of record, however, 
the Board must find that the presumption of service 
connection has been rebutted.  In that regard, in a July 2002 
medical opinion, a VA physician indicated that, based on his 
examination of the veteran and a review of the claims folder, 
he had concluded that the veteran's diabetes was due to 
pancreatitis, secondary to alcoholism.  The Board considers 
this medical opinion to be persuasive and strong, sufficient 
to rebut the presumption of service connection for diabetes 
mellitus.  

The Board notes that this medical opinion was based on an 
extensive review of the veteran's medical records, as well as 
a clinical interview and evaluation.  Moreover, and most 
convincingly, the Board notes that there is no medical 
evidence in this case which contradicts the July 2002 VA 
medical opinion.  In fact, the remaining medical evidence of 
record is unanimous is noting that that the veteran's 
diabetes mellitus is due to pancreatitis secondary to 
alcoholism, not Agent Orange exposure.  

In view of the foregoing, the Board must conclude that the 
record contains affirmative evidence which rebuts the 
presumption of service incurrence and clearly establishes 
that the veteran's diabetes mellitus was not incurred in 
service.  38 C.F.R. § 3.307(d) (2003).  

For the reasons expressed in detail above, the Board finds 
that a preponderance of the evidence is against the claim of 
service connection for a diabetic disorder, including 
diabetes mellitus.  The benefit of the doubt doctrine is not 
for application where the clear weight of the evidence is 
against the claim.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for a diabetic disorder, 
including diabetes mellitus, is denied.  



	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



